Title: From George Washington to Major General Horatio Gates, 26 January 1778
From: Washington, George
To: Gates, Horatio



Sir
Valley Forge January 26th 1778

I this Evening received a Letter from Lt Colo. Smith at Lancaster, advising me of the confinement of the British Officers who were going with Cloathing and medicine for the prisoners in our hands. This measure I consider as rather unfortunate, as they came out by my permission and in consequence of a Stipulation between myself and Genl Howe. The Officers are a Hessian & British Regimental Quarter Master and a Doctor & Two mates. They had passports signed by one of my Aids who met them at our most advanced post and were attended by a Captain & Lieutenant of our Army. Mr Boudinot I am persuaded was mistaken in his representation respecting Genl How’s forbidding any more provisions being sent in by Water, as the only information he had was derived from a postscript in a Letter from him to me. “Viz. a Sloop with flour has been received yesterday Evening for the use of the prisoners here, but I am to desire, that no more flags of Truce may be sent by Water, either up or down the River without leave being previously obtained.” As to Cloathing, I have no doubt but General Howe has denied us the liberty of purchasing. This is now a subject of difference between us, and the design of our insisting that he shall victual his Troops in our hands by a certain day is to oblige him to consent to that measure—But it should not in my Opinion prevent him sending Cloaths to the prisoners, especially as he had obtained my consent for the same so long ago, as the last day of November, in consideration of his Assurances to permit a Commissary of Our’s to go into Philadelphia with Necessaries for our people in his hands. Matters being thus circumstanced

and the conclusion of your Letter to Colo. Smith directing the Officers to be secured till farther orders, either from the Board of War or from me, I have written to him to release and permit them to pursue their route. I have the Honor to be Sir yr Most Obedt servt

Go: Washington

